DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims 
Claims 1-5, 7, and 8 are cancelled.  Claims 6 and 9 are amended.  Claims 6 and 9-11 are pending.

Allowable Subject Matter
Claims 6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6 was found to be allowable because a projection device comprising: the second side of the casing, the second side of the casing having a protruding portion, a part of the second lens group being located in the protruding portion, the heat dissipating member surrounding the protruding portion, the protruding portion and the heat dissipating member being disposed in the accommodating recess, and a gap existing between the heat dissipating member and an inner wall of the accommodating recess.

Claims 9-11 are allowable as being dependent on claim 6.

The closest available prior art Kuroda (US PG Pub. 20170242324) discloses a lens (projection lens 15 of fig. 8A) comprising:  a casing (lens barrel 31 of fig. 8A); a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        3 September 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882